              Case 2:16-cr-00266-JCC Document 118 Filed 05/06/20 Page 1 of 1



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR16-0266-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    CURTIS JAY PIPPIN,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for leave to file over-
18   length motions and briefs (Dkt. No. 113) and Defendant Curtis Jay Pippin’s motion for leave to
19   file over-length motions and briefs (Dkt. No. 115). The Court hereby GRANTS both motions.
20   The Court considered the parties’ over-length briefs in ruling on Mr. Pippin’s emergency motion
21   for compassionate release (Dkt. No. 108).
22          DATED this 6th day of May 2020.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Tomas Hernandez
                                                          Deputy Clerk
26


     MINUTE ORDER
     CR16-0266-JCC
     PAGE - 1
